DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 13, 15-20, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetts et al. (WO 2014/100201) in view of Saleh (US Pre-Grant Publication 2002/0165575).
Regarding Claim 1, Hetts discloses a filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) for filtering one or more therapeutic agents (Fig. 6, a therapeutic agent (not shown); Page 15, Line 7) in blood flowing (Fig. 6, blood 651; Page 16, Line 11) in a blood vessel (Fig. 3, a blood vessel 650; Page 15, Line 3), the filtration device comprising: 
a solid elongated member (Fig. 6, a frame structure 603; Page 15, Line 6);
at least one channel or a plurality of channels (Fig. 6 a channel (not labeled) in which a central axis member 608 is disposed; Page 15, Line 24) formed in the solid elongated member (Fig. 6, a frame structure 603; Page 15, Line 6), wherein the channel(s) extends along a longitudinal axis of the solid elongated member (Fig. 6, the channel (not labeled) extends along a central axis —denoted by numeral 607— of the frame structure 603; Page 15, Line 35);

wherein the filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) comprises a surface (Fig. 6, a structure of filtration elements 604; Page 15, Lines 6-7) functionalized to bind (Fig. 6, the structure of filtration elements 604 is composed of binding filtration material (not labeled); Page 15, Line 11-13) to a therapeutic agent (Fig. 6, a therapeutic agent (not shown); Page 15, Line 7) in blood flowing through the filtration device (Fig. 6, blood 651; Page 16, Line 11).
Hetts also teaches that the channels (at least the flow pathways through the filteration material, which may be interpreted as channels) are parallel to each other, at least because the direction of flow is normal to the surface of the filter (See at least Fig. 6), but fails to specifically teach that the plurality of channels are aligned with the longitudinal axis of the elongated member. Saleh teaches an implantable filtration device comprising a plurality of channels (i.e. plurality of flow pathways through the filter material; See Fig. 1), wherein the plurality of channels are aligned with the longitudinal axis of the elongated member (See Fig. 1). Furthermore, Saleh clearly teaches that a variety of channel orientations can be used (See Figs. 1-5). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Hetts with the teachings of Saleh and to provide the filter element in a plane perpendicular to the longitudinal axis, such that the channels are parallel with each other and with the longitudinal axis as claimed with the reasonable expectation of effectively filtering material as suggested by Saleh.
Regarding claim 7, Hetts also teaches that the solid elongated member (frame structure including at least 603) is dimensioned to (a) fill a cross-section of the blood vessel, (b) have a diameter smaller than the blood vessel diameter, or (c) have a diameter larger than the blood vessel diameter (p. 9, ll. 26-30)

Regarding claim 13, Hetts also teaches that the outer surface of the device and the interior surface of the channels (implicit in that the filter bonds the therapeutic agent) and is functionalized with a moiety for binding to a first therapeutic agent (p. 15, ll. 8-15).  

Regarding Claim 15, Hetts discloses a method for filtering a therapeutic agent from blood (a method of in vivo filtration of therapeutic agents; Page 22, Lines 1-2), the method comprising:
positioning a filtration device of claim 1 in a blood vessel of a body of a human or nonhuman animal (Fig. 6, a filtration device 600 is positioned in a blood vessel 651 of a human; Page 22, Line 2-3), the filtration device positioned downstream from a target tissue site (Fig. 6, the filtration device 600 is positioned downstream from a target tissue site (not shown); Page 22, Lines 5-6); and 
administering a therapeutic agent upstream from the target tissue site (Fig. 6, a therapeutic agent (not shown) is adminstered upstream from the target tissue site (not shown); Page 22, Lines 3-4) to direct flow of the therapeutic agent to the target tissue site and then to the filtration device (Fig. 6, the blood 651 containing the therapeutic agent (not shown) flows directly from the target tissues site (not shown) to the filtration device 600; Page 22, Lines 4-5);
wherein the in vivo positioned filtration device binds the therapeutic agent (Fig. 6, the filtration material (not shown) of filtration device 600 binds to the therapeutic agent (not shown); Page 15, Lines 11 -13) as the blood containing the therapeutic agent traverses through the filtration device (Fig. 6, the blood 651 containing the therapeutic agent (not shown) traverses through the filtration device 600; Page 16, Line 15-17).
Regarding Claim 16, Hetts discloses the method according to claim 15, further comprising:

Regarding Claim 17, Hetts discloses the method according to claim 15, wherein the positioning of the filtration device comprises;
inserting a catheter (Fig. 6, a catheter 601; Page 15, Line 35) within the blood vessel (Fig. 6, a blood vessel 651; Page 16, Line 3) downstream from the target tissue site (Fig. 6, the catheter 601 is inserted downstream of the target site (not shown); Page 23, Lines 15-17), wherein the catheter comprises the filtration device in a distal end of the catheter (Fig. 6, the frame structure 603 of filtration device 600 is in a distal end of the catheter 601; Page 16, Lines 1-5); and
displacing the filtration device at least partially out the distal end of the catheter (Fig. 6, the frame structure 603 of filtration device 600 is displaced out of the distal end of the catheter 601; Page 16, Line 1 -3) to position the filtration device downstream from the target tissue site in the blood vessel (Fig. 6, the disposal of the frame structure 603 of the filtration device 600 positions the filtration device 600 downstream of the target tissue site (not shown) in the blood vessel 650; Page 23, Lines 15-17).
Regarding Claim 18, Hetts discloses the method according to claim 15, wherein the filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) is positioned 10 mm to 1000 mm downstream from the target tissue site (Fig. 6, the filtration device 600 is positioned less than an inch downstream of the target tissue site (not shown); Page 23, Line 9).
Regarding claim 19, Hetts also teaches that the catheter is positioned concentrically around the filtration device when the catheter is inserted within the blood vessel (p. 8, ll. 29-33).  
Regarding Claim 20, Hetts discloses the method according to claim 16, further comprising:
inserting a replacement filtration device within the catheter (Fig. 6, a replacement filtration device (not shown) is interested into the catheter 601; Page 23, Lines 31-32);

Regarding claim 39, Hetts also teaches, at least implicitly, that the interior surface of the channels is functionalized with a first moiety for binding to a first therapeutic agent since the filtration material is impregnated with the binding material (p. 15, ll. 11-15).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Benjamin J Klein/Primary Examiner, Art Unit 3781